DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  lines 6-7 recite “mobile in rotation with respect to the application member about a third axis, referred to as axis of rotation”, which is unconventional.  It is suggested to rephrase the aforementioned portion of lines 6-7 as “mobile in rotation with respect to the application member about a third, rotational axis”, or “mobile in rotation, about a third axis, with respect to the application member”.  
Claim 1 is objected to because of the following informalities: line 10 recites “respectively comprise a first and a second guiding elements”, which contains an apparent typo.  It is suggested to rephrase the aforementioned portion of line 10 as “respectively comprise a first and a second guiding element[[s]]”.
Claim 5 is objected to because of the following informalities:  lines 2-3 recite “the sliding surface is delimited by a first and a second free edges”, which contains an apparent typo.  It is suggested to rephrase the aforementioned portion of lines 2-3 as “the sliding surface is delimited by a first and a second free edge[[s]]”.  
Claim 6
Claim 13 is objected to because of the following informalities:  line 6 recites “a pad support, integral with both said pad and a wall”.  It is suggested to rephrase the aforementioned portion of line 6 as “a pad support, integral with both said guide pad and a wall”.
Claims 14-20 are objected to because of the following informalities:  lines 1-2 recite “wherein the first stable configuration corresponds to the first and second longitudinal axes substantially parallel”, which contains an apparent typo.  It is suggested to rephrase the aforementioned portion of claims 14-20 as “wherein the first stable configuration corresponds to the first and second longitudinal axes being substantially parallel”.  
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “guiding elements” in claim 1; “reversible assembly device” in claim 11.
Upon review of Applicant’s specification, the first guiding element (48, Figure 3) 
is a structure that comprises a number of components including a guide rail (62) and studs (64); the second guiding element (75, Figure 1) is a structure defined entirely by a pad support (88, Figure 4) and guide pad (87, Figure 4).  Based on a review of Applicant’s specification the “reversible assembly device” appears to be a threaded 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, lines 12-15 recite “with each one of the first and second stable configurations corresponding to a minimum of elastic stress between the first and second guiding elements”, which is unclear.  It is unclear if the limitation intends to require a maximum stress at a portion of the applicator or if the minimum stress implies that zero stress is present at the first and second stable configurations.
Regarding claim 3, the phrase “substantially aligned” in line 3 is unclear.  It is unclear how substantially the studs are aligned.  The meaning of the phrase “according to a direction parallel to the axis of rotation” is also unclear, it is unclear if the limitation intends to recite that the studs are to be aligned in a direction parallel to the axis of rotation.  The limitation “substantially aligned according to a direction parallel to the axis of rotation” will be interpreted as meaning that a line drawn through the first and second studs will be parallel to the axis of rotation.  
Regarding claim 4, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claims 4-6, 8, and 13, the meaning of “the tangential direction” is unclear.  Claim 4, lines 4-5 recite “according to a tangential direction, corresponding to a direction of the displacement of the gripping member with respect to the application member”, which is unclear.  It is unclear what the direction is tangent to.  The direction of displacement of the gripping member is an arc-motion about the axis of rotation as best shown by the angle α in Figures 1 and 2, wherein a tangent is defined by Oxford Languages as “a straight line or plane that touches a curve or curved surface at a point, but if extended does not cross it at that point”.  Thus, a tangent must be defined with 
Regarding claim 8, lines 1-3 recite “the cantilever…extends substantially according to the tangential direction”, which is unclear.  Per the interpretation of “the tangential direction” applied to claim 4, as stated above, the tangential direction is being interpreted as a direction along the arc-shaped path defined by the relative movement between the application member and the gripping member, thus it is unclear what specific direction the cantilever extends and therefore the aforementioned limitation of “the cantilever…extends substantially according to the tangential direction” will interpreted as meaning that the cantilever extends away from its support.  
Regarding claims 9, and 14-20, the phrase “substantially parallel” is unclear.  Oxford Languages defines parallel lines/axes as “side by side and having the same distance continuously between them, parallel lines never meet”.  Yet, Applicant appears to be using parallel to mean collinear or coincident.  Referring to Applicant’s specification, Figure 1 illustrates the first axis, 34, and the second axis, 36, as the same axis.  Thus, Applicant’s use of the term parallel is in direct contradiction to the common meaning and does not provide a special definition for the term.  Thus, any use of the term “parallel” within the claims in reference to a relationship between the first and second axes will be interpreted as meaning that the axes are coincident or collinear. 
Regarding claim 9, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 9, the meaning of the limitation “and preferably confounded” is unclear.  The plain meaning of confounded is confused or perplexed, see Merriam-Webster.  A mathematical definition for confounded is a distortion of a measure association that occurs when other risk factors for the outcome are unevenly distributed between the groups being compared.  Based on a review of the Applicant’s specification, Figure 1 shows the applicator wherein the first and second axes are “confounded”.  The first and second axes, as illustrated in Figure 1, are depicted as being substantially coincident, thus, for purposes of substantive examination, the limitation “the first and second longitudinal axes substantially parallel and preferably confounded” will be interpreted as meaning that the first and second longitudinal axes are substantially parallel and preferably coincident.
Claim 13 recites the limitation "the inner chamber" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim, since the inner chamber is not introduced until claim 2.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 13, and 15, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lou (US2015/0164210).
Regarding claim 1, Lou discloses a cosmetic product applicator (Figures 1-9), comprising an application member (20, 21) extending along a first longitudinal axis (not labeled but is the axis extending through a center of the application member from a proximal end to a distal end), a first end of said application member comprising an application element (21); and a gripping member (10, 32) extending along a second longitudinal axis (not labeled but is an axis passing through a center of the gripping member from a proximal end to a distal end) and hinged (“bent pivotally”, refer to Paragraph [0032]) to a second end of the application member, with the gripping member being mobile in rotation with respect to the application member about a third axis (not labeled, but is the axis passing through pivot hole, 123), referred to as axis of rotation, perpendicular to the first and second longitudinal axes, between a first (position shown in Figure 5) and a second stable configuration (position shown in Figure 4), wherein the application member and the gripping member respectively comprise a first (222, 2211, 22, 221) and a second (124, 123, 121, 125) guiding elements, with said first and second guiding elements being configured to slide against one another during a rotation of the gripping member with respect to the application member (best shown in 
Regarding claim 3, Lou discloses the applicator according to claim 1, wherein the first guiding element of the application member comprises a guide rail (22 or 222), said guide rail being delimited by two studs (221, Figure 2; or 22) that are substantially aligned according to a direction parallel to the axis of rotation (best shown in Figure 2).
Regarding claim 13, Lou discloses the applicator according to claim 3, wherein the second guiding element of the gripping member comprises a guide pad (refer to cropped and annotated Figure 4, below) comprising a sliding surface (124) able to slide against the first guiding element according to a tangential direction (where tangential direction is interpreted as meaning a direction along the arc-shaped path defined by the relative movement between the application member and the gripping member, refer to the 35 USC 112(b) rejection to claim 13, above), corresponding to a direction of displacement of the gripping member with respect to the application member; and a pad support (not labeled but is a portion of 10 adjacent the guide pad, 

    PNG
    media_image1.png
    411
    576
    media_image1.png
    Greyscale

Regarding claim 15, Lou discloses the applicator according to claim 3, wherein the first stable configuration corresponds to the first and second longitudinal axes being substantially parallel (best shown in Figure 5; wherein parallel is being interpreted as coincident or collinear, in light of Applicant’s specification; refer to 35 USC 112(b) rejection to claim 15, above).
Claims 1-2, 4-11, 14-15, and 16-20, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wook (KR20110107224).
Regarding claim 1, Wook discloses a cosmetic product applicator (Figures 1-12), comprising an application member (120, 121, 240) extending along a first longitudinal axis (not labeled, but is an axis extending from a proximal end to a distal end of 120), a first end of said application member comprising an application element (121); and a gripping member (10, 111, 110) extending along a second longitudinal axis (not labeled, but is an axis extending from a proximal end to a distal end of 110) and hinged (200) to a second end (proximal end) of the application member, with the gripping member being mobile in rotation with respect to the 
Regarding claim 2, Wook discloses the applicator according to claim 1, wherein the gripping member has a tabular shape that defines an inner chamber (not labeled but is the interior of 10), with the first and second guiding elements being arranged in said inner chamber (best shown in Figures 2-3).
Regarding claim 4, Wook discloses the applicator according to claim 2, wherein the second guiding element of the gripping member comprises a guide pad (not labeled, refer to annotated Figure 7, below) comprising a sliding surface (interior surface which comprises the plurality of grooves, 213, of the guide pad) able to slide against the first guiding element according to a tangential direction, corresponding to a direction of displacement of the gripping member with respect to the application member (refer to annotated Figure below; wherein the tangential direction is interpreted as meaning a direction along the arc-shaped path defined by the relative movement between the application member and the gripping member, refer to 35 USC 112(b)rejection of claim 4, applied above); and a pad support (110), integral with both said pad and a wall (110 is integral with horizontal wall, 112 as best shown in Figure 6), in particular a side wall, of the inner chamber of the gripping member (refer to Figure 7).

    PNG
    media_image2.png
    254
    451
    media_image2.png
    Greyscale

Regarding claim 5, Wook discloses the applicator according to claim 4, wherein, in the tangential direction (where tangential direction is interpreted as meaning a direction along the arc-shaped path defined by the relative movement between the application member and the gripping member, refer to 35 USC 112(b) rejection of claim 5 applied above), the sliding surface is delimited by a first and a second free edge (refer to annotated Figure 7, below).

    PNG
    media_image3.png
    444
    1012
    media_image3.png
    Greyscale

Regarding claim 6, Wook discloses the applicator according to claim 4, wherein, according to the tangential direction (where tangential direction is interpreted as meaning a direction along the arc-shaped path defined by the relative movement between the application member and the gripping member, refer to 35 USC 112(b) rejection of claim 6 applied above), the sliding surface is delimited by a first and a second notches (213 Figure 7, OR notches formed on ratchet 214 Figure 9) able to snap-lock onto the first guiding element of the application member (notches 213 snap-lock/engage with protrusions 222; notches of ratchet 214 snap-lock/engage with notches of corresponding ratchet, 224, of the application member).
Regarding claim 7, Wook discloses the applicator according to claim 6, wherein the guide pad and the pad support form a cantilever in the inner chamber of the gripping member (refer to annotated, cropped, and rotated Figure 6, below which shows the guide pad and the pad support having a single fixed point/support, thereby defining a cantilever).

    PNG
    media_image4.png
    407
    379
    media_image4.png
    Greyscale

Regarding claim 8, Wook discloses the applicator according to claim 7, wherein the cantilever formed by the guide pad and the pad support extends substantially according to the tangential direction (where tangential direction is interpreted as meaning a direction along the arc-shaped path defined by the relative movement between the application member and the gripping member, refer to 35 USC 112(b) rejection of claim 8 applied above).  The tangential direction is defined in claim 4 as the direction in which the gripping member rotates, i.e. the direction illustrated by the arrow shown below.  Since the guide pad and pad support together form a structure having a bulbous end, the guide pad and the pad support extend substantially according to the tangential direction since the structure has a width in the tangential direction.

    PNG
    media_image5.png
    291
    590
    media_image5.png
    Greyscale

Regarding claim 9, Wook discloses the applicator according to claim 1, wherein the first stable configuration corresponds to the first and second longitudinal axes being substantially parallel and preferably coincident (wherein parallel is being interpreted as coincident or collinear, in light of Applicant’s specification; refer to 112(b) rejection to claim 9, above; the first stable configuration is best shown in Figures 2 and 11, wherein the first and second longitudinal axes are coincident).
Regarding claim 10, Wook disclose the applicator according to claim 1, wherein the second stable configuration corresponds to the first and second longitudinal axes inclined in relation to one another by an angle between 5⁰ and 90⁰ (best shown in Figure 3, wherein the angle between the first and second axes appears to be approximately 30⁰; additionally refer to Figure 9, wherein the angle between the first and second axes appears to be about 45⁰; additionally refer to Figure 12, wherein the angle between the first and second axes is shown to be approximately 90⁰).
Regarding claim 11, Wook discloses a cosmetic product packaging and application assembly, comprising: a cosmetic product applicator according to claim 1, and a container (not shown, refer to page 5 of the translation which states “the lid 10 is rotated to release the lid 10 from the container (not shown)”) intended to contain the cosmetic product, the applicator and the container comprising a reversible assembly device (the cap/applicator assembly is threadingly engaged to a 
Regarding claims 14, and 16-20, Wook discloses the applicator according to claims 2, and 4-8 wherein the first stable configuration567334753.1Application No. Not Yet AssignedDocket No.: 085151-616842First Preliminary Amendment corresponds to the first and second longitudinal axes being substantially parallel (wherein parallel is being interpreted as coincident or collinear, in light of Applicant’s specification; refer to 112(b) rejection to claims 14, and 16-20, above), since the axes are oriented in the same direction and are coincident, similar to that of the Applicant’s invention as best shown in Applicant’s Figure 1.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 2 and 12, as best understood,  are rejected under 35 U.S.C. 103 as being unpatentable over Lou, as applied to claim 1 above, and further in view of Wook (KR20110107224A).
Regarding claim 2, Lou discloses the applicator according to claim 1, wherein the gripping member has a tabular shape that defines an inner chamber (hollow interior of 32 and 11, best shown in Figures 1 and 8).  Lou does not disclose wherein the first and second guiding elements are arranged in said inner chamber.  Rather, Lou discloses the first and second guiding elements being disposed outside and spaced apart from the inner chamber.  Wook discloses a similar applicator (Figures 1-12), comprising an application member (120, 121, 240) extending along a first longitudinal axis (not labeled, but is an axis extending from a proximal end to a distal end of 120), a first end of said application member comprising an application element (121); and a gripping member (10, 111, 110), having an inner chamber (hollow interior of 10) and extending along a second longitudinal axis (not labeled, but is an axis extending from a proximal end to a distal end of 110) and hinged (200) to a second end (proximal end) of the application member, with the gripping member being mobile in rotation with respect to the application member about a third axis (not labeled, referring to Figure 6, the third axis is an axis extending left to right through hinge protrusion, 212), referred to as axis of rotation, perpendicular to the first and second longitudinal axes (with respect to Figure 6, the third axis is horizontal whereas the first and second axes are vertical), between a first stable configuration (best shown in Figures 2 and 11) and a second stable configuration (position wherein the first and second longitudinal axes are not coincident, best shown in Figures 3, 9, 12), wherein the application member and the 
Regarding claim 12, the combination of Lou and Wook disclose the applicator according to claim 2, as applied above.  Lou further discloses wherein the first guiding element of the application member comprises a guide rail (22 or 222), said guide rail being delimited by two studs (2211, Figure 2; or 22) that are substantially aligned according to a direction parallel to the axis of rotation (best shown in Figure 2).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dumler (US5974618), Evain et al. (US2018/0070701), Cassai (US4165755), Taylor (US4370989), Gordon (US2666222), Gueret (US7487784), Ramet et al. (US10130155).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH WOODHOUSE whose telephone number is (571)272-5635. The examiner can normally be reached Monday - Friday: 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SARAH WOODHOUSE/Examiner, Art Unit 3772  
                                                                                                                                                                                                      /TATIANA L NOBREGA/Primary Examiner, Art Unit 3799